Title: General Orders, 3 August 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point]Tuesday August 3rd 1779.
            Parole Gustavus—  C. Signs Calmer Lubeck.
          
          The Honorable the Board of War having been pleased to appoint Ralph Pomeroy Esquire Commissioner to settle and pay all arrearages of clothing due to the troops of these States for the year 1777, the General directs that the account and rolls required by the resolve of Congress of the 2nd of March last and published in orders the 12th following be immediately made out and presented to the said Commissioner for settlement.
          A regimental Quarter Master from each of the brigades on this ground to attend at the Inspector General’s quarters tomorrow morning nine ôclock to consult with him on a proper method of keeping their books uniformly throughout the army: They will bring their books with them.
          Lieutenant Colonels Brooks and Harmar will please to attend at the same time and place.
          Regulations for the Corps of Sappers & Miners continued.
        
        
          4thly
          When a company or part of a company of Sappers and Miners is detached with any body of troops without an Engineer, the officer commanding the company or part of the company shall take his

orders directly from the commanding officer of the troops, and whensoever an Engineer having the charge of any works shall be absent, the officer of the Sappers and Miners commanding the detachments employed in constructing them, shall direct the works agreeable to the plans and instructions formed by such Engineer.
        
        
          5thly
          When the Companies of Sappers and Miners shall not be sufficient to perform the duties assigned them, the commanding Engineer shall apply to the commanding General to furnish him with such a number of fatigue men from the line, as the service shall require.
        
        
          6thly
          The officers of the line detached with the command of fatigue parties, for assisting in constructing the works shall not interfere in directing them, but shall be wholly confin’d to keeping their soldiers employed and maintaining a proper order and discipline.
        
        
          7thly
          The Sappers and Miners shall, in case of extraordinary fatigue and danger, have such gratuities over and above their pay as the commanding Engineer with the concurence of the commanding General of the Army shall think they deserve.
        
        
          8thly
          The officers of Sappers and Miners shall enjoy the same rights honors and privileges with the officers of the like ranks in the other corps of the army.
        
        
          11thly
          From the time the men are drafted & during their continuance in these companies they are to be left out of the Pay Rolls of their respective regiments.
        
      